Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINERS AMENDMENT
1. Applicant’s response filed on 4/13/2022 has been entered.
2. In view of Applicant filing a Terminal Disclaimer (approved on 4/13/2022), the ODP rejection is withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine Emnett on 6/16/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 14 has been amended as follows:
In line 1 the phrase “population of cells comprising one or more” has replaced the phrase “plurality of the”. 

Claim 15 has been amended as follows:
In line 1 the word “population” has replaced the word “plurality”.
In line 1 the word “about” has been deleted”.

Claim 16 has been amended as follows:
In line 1 the word “population” has replaced the word “plurality”.
In line 1 the word “about” has been deleted”.

Claim 17 has been amended as follows:
In line 1 the word “population” has replaced the word “plurality”.
In line 1 the word “about” has been deleted”.

Claim 18 has been amended as follows:
Claim 18 has been rewritten as follows:
“A population of cells comprising lineage-restricted progenitor cells or fully differentiated somatic cells derived from one or more genetically modified cells of claim 1, wherein at least one of the cells in the population comprises a nucleotide sequence encoding HLA class I histocompatibility antigen, alpha chain E (HLA-E) inserted within a thioredoxin interacting protein (TXNIP) gene locus, the nucleotide sequence inserted in the TXNIP gene locus comprising SEQ ID NO: 55, wherein the genetically modified cell expresses HLA-E and does not express TXNIP.”


Claim 20 has been amended as follows:
In line 1 the word “about” has been deleted”.

Claim 21 has been amended as follows:
In line 1 the word “about” has been deleted”.

Claim 22 has been amended as follows:
In line 1 the word “about” has been deleted”.

Conclusion
Claims 1-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635